OPINION
Mark Flick appeals from his convictions in the Montgomery County Common Pleas Court of two counts of trafficking in cocaine in excess of 10 grams but less than 100 grams, and two counts of attempted trafficking of cocaine in the same amounts. Flick's appellate counsel has filed anAnders brief asserting that he could find no appealable issue.  We informed Flick of his counsel's filing, and he has not responded with a brief of his own.
The record reveals that Flick  was originally indicted on September 22, 2000 for selling or attempting to sell cocaine in the amounts stated above on April 6, 2000, April 19, 2000, April 27, 2000, and May 24, 2000.
On June 14, 2001, Flick appeared in open court with his counsel and entered a no contest plea to the two trafficking counts and two reduced counts of attempted trafficking pursuant to a plea agreement with the State of Ohio that he would receive an agreed sentence of three years.
On July 11, 2001, Flick appeared in court for sentencing.  At that time the court was informed that Flick had been charged by bill of information with new charges, namely, two counts of Taking the Identity of Another, three counts of forgery, and one count of possession of criminal tools. These crimes were alleged to have been committed on May 4 and May 16, 2001 while Flick was out on bond awaiting trial on the trafficking charges.
Flick entered pleas of guilty to the new charges and the trial court sentenced Flick to the original agreed sentence of three years with all sentences on all charges running concurrent to each other.
We have examined the record of the no contest pleas and the guilty pleas and find that the trial court carefully complied with Crim.R. 11 and that the record supports that Flick entered his pleas freely and voluntarily with a full understanding of his rights and the agreed upon sentence the court would impose.
We find that trial counsel was constitutionally effective and secured for the defendant substantial reductions in the sentences the trial court could have imposed upon the defendant.  We are satisfied that no arguable merit exists for Flick's appeal and we will affirm his convictions.
The judgment of the trial court is Affirmed.
WOLFF, P.J., and YOUNG, J., concur.